Hurt, Judge.
This is a conviction for theft of hogs, with imprisonment in jail twenty-four hours and a fine of ten dollars as the punishment.
The hogs were alleged to be the property of M. G. Dickie. The evidence leaves the issue, as to whether the hogs belonged to Dickie or the defendant, quite evenly balanced. But, concede that they were the property of Dickie, the proof fails to show the fraudulent intent. On the contrary, the facts clearly present a case in which the defendant, if not the owner of the hogs, certainly believed himself to be, and took them so believing.
The verdict is not supported by the evidence, and for this reason the judgment is reversed and the cause remanded.

Reversed and remanded.